Case 1:20-cv-11531-ADB Document 14 Filed 03/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

CASE NO. 1:20-CV-11531-ADB

Dr. SHIVA AYYADURAI )
Plaintiff, )
)
Vv, ) JURY DEMANDED
)
MARTIN WALSH, in his individual ) —
capacity, WILLIAM EVANS, in his) of 68 =
individual capacity, and the CITY OF ) 4olC« 2
BOSTON, ) so =a ms
Defendants. ) 45 J Rs
Oo Cm
~~ 2 oF
MEMORANDUM IN SUPPORT OF MOTION SQ = -A
FOR LEAVE TO AMEND COMPLAINT oS =
| ~N mi
wn
me.

Plaintiff respectfully seeks leave from this court to amend his complaint for the very first ti
The complaint had been filed by Plaintiffs previous counsel] and named the Defendants in their

official capacities. Plaintiff now sues the Defendants in their individual capacities and adds the

City of Boston directly as a named Defendant.

Both the Federal rules and the Supreme Court encourage courts to freely grant leave to

amend complaints.

“If the underlying facts or circumstances relied upon by a plaintiff may be a proper
subject of relief, he ought to be afforded an opportunity to test his claim on the merits. In
the absence of any apparent or declared reason—such as undue delay, bad faith or
dilatory motive on the part of the movant, repeated failure to cure deficiencies by
amendments previously allowed, undue prejudice to the opposing party by virtue of
allowance of the amendment, futility of amendment, etc.—the leave sought should, as the
rules require, be "freely given." Of course, the grant or denial of an opportunity to amend
is within the discretion of the District Court, but outright refusal to grant the leave
without any justifying reason appearing for the denial is not an exercise of discretion; it is

merely abuse of that discretion and inconsistent with the spirit of the Federal Rules.”

Foman v. Davis, 371 US 178 (1962)
Case 1:20-cv-11531-ADB Document 14 Filed 03/01/21 Page 2 of 2

This being the Plaintiffs very first motion for leave to amend and there being none of the

factors that the Court enumerated as reasons to not grant leave, Plaintiff submits that this court

must freely grant the relief sought. A proposed amended complaint is attached.

Respectfully submitted under the pains and penalties of perjury,

February 26 , 2021

/s/ Dr. Shiva Ayyadurai

 

Dr. Shiva Ayyadurai
Plaintiff, pro se

701 Concord Ave,
Cambridge, MA 02138
Phone: 617-631-6874

Email: vashiva@vashiva.com

 

CERTIFICATE OF SERVICE

I certify that this document was sent electronically by email to opposing counsel Nieve

Anjomi Esq. at the City of Boston Law Department.

Respectfully submitted under the pains and penalties of perjury,

March 1, 2021

/s/ Dr. Shiva Ayyadurai

 

Dr. Shiva Ayyadurai
Plaintiff, pro se

701 Concord Ave,
Cambridge, MA 02138
